Citation Nr: 1606048	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  05-41 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to a disability rating greater than 10 percent for bilateral hearing loss. 
 
 3.  Entitlement to a disability rating greater than 10 percent for tinnitus.

4.  Entitlement to a total rating on the basis of individual unemployability due to service- connected disability (TDIU).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


REPRESENTATION

Appellant represented by:   Lori Chism, attorney
INTRODUCTION

The Veteran had active military service from May 1973 to March 1975. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from January 2009 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

With regard to the claim for service connection for a gastrointestinal disorder, in July 2009, the Board remanded the claim for additional development.  In January 2014, the Board again remanded the claim, together with the claim of entitlement to a TDIU, for additional development. 

In May 2011, prior to certification of the appeal to the Board, the Veteran's representative withdrew.  The appellant is now unrepresented.  38 C.F.R. § 20.608(a) (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to a disability rating greater than 10 percent for bilateral hearing loss, entitlement to a disability rating greater than 10 percent for tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a gastrointestinal disorder that preexisted his active duty service, and which was not aggravated by such service.



CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for a gastrointestinal disability.  No specific argument has been advanced.  See e.g., Veteran's claim, received in September 2007.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.  

The Veteran's service treatment records show the following: 

The Veteran's entrance examination report, dated in November 1972, indicates that his abdomen and viscera were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied a history of frequent indigestion, or stomach trouble.  There is no evidence of complaints, treatment, or a diagnosis involving gastrointestinal symptoms during service.  A 1973 report (undated, but which notes that the Veteran, who was born in 1943, i.e., was about 30 years old), shows a history of "stomach ulcer in 1964."  There are two versions of the Veteran's separation examination report, dated in March 1975, both of which show that there were no findings of any relevant symptoms or any relevant disorders; one version indicates that his abdomen and viscera were clinically evaluated as normal.  In a signed statement, the Veteran stated, "There has been no significant change in my health since my last physical."

As for the post-active-duty medical evidence, it includes an enlistment examination report, apparently associated with National Guard duty, dated in August 1979, which shows that the Veteran's abdomen and viscera were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied a history of frequent indigestion, or stomach trouble.  The report includes a notation that is somewhat difficult to read in part, but which appears to note a history of hospitalization in "Pines - Lone Star" for high content of stomach acid.  The Veteran stated, "I am in good health."  

The post-active duty, non-service medical evidence is summarized as follows: 

Private treatment reports from St. Michael's Health Care Center (SMHCC) show that in January 1997, it was noted that the Veteran's history was "significant for the fact he has been in good general health."  It was also noted that he takes no regular medications, and that he had moderate obesity.  In December 1998, the Veteran sought treatment for a two-day history of lower abdominal pain following eating some potatoes and chili.  The diagnosis was constipation.  There was also an impression of functional abdominal pain.    

VA medical reports note GERD (gastroesophageal reflux disease) beginning in 2002.  

A VA esophagus and hiatal hernia examination report, dated in July 2011, shows that the examiner, Dr. M.U., indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran stated that he had a history of gastroesophageal reflux with an onset in 1965.  He reported that he currently had heartburn about three times per week, and that he had a hiatal hernia.  The diagnosis was gastroesophageal reflux.  The examiner concluded that the Veteran's gastroesophageal reflux was not caused by military service, explaining that the Veteran had gastroesophageal reflux before he entered the service.

In January 2014, the Board remanded this claim.  The Board stated that the July 2011 VA medical opinion failed to discuss the possibility of aggravation of a preexisting gastrointestinal disorder by active duty service.  The Board directed that the claims file be returned to Dr. M.U. for a supplemental opinion which addresses the possibility of aggravation of a pre-existing gastrointestinal disorder during active duty service.

In May 2014, an opinion was received from Dr. M.U. The report shows the following: The Veteran's claims file had been reviewed.  The Veteran takes antacids on occasion for occasional heartburn.  He is not being treated for a chronic gastric or esophageal problem.  He has no dysphagia, or any other symptoms regarding his esophagus.  He is not on any prescription medications for heartburn.  He has not had disease of his intestines, stomach, or duodenum.  The Veteran does not have esophageal stricture, spasm and diverticula, spasm of the esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  There are no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any diagnosed condition.  Laboratory testing has been performed, and is normal.  The Veteran does not have an esophageal condition that impacts his ability to work.  Dr. M.U. concluded that the Veteran's gastroesophageal reflux was not aggravated by his military service.  She explained that the Veteran has very infrequent gastroesophageal reflux for which he occasionally takes an antacid, and that he is not on a proton pump blocker. 

The Board notes that a decision of the Social Security Administration  (SSA), dated in October 2003, indicates that the SSA determined that the Veteran was disabled as of January 2002, with a primary diagnosis of arthritis, and a secondary diagnosis of hearing loss.  In associated forms, the Veteran reported that he did house painting. He did not list a gastrointestinal disability among the disorders which limited his ability to work.

The Veteran's service treatment records show that a gastrointestinal disorder was not noted upon entrance into service.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The Veteran is therefore entitled to a presumption of soundness at service entrance as to his gastrointestinal system.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111 (West 2014 & Supp. 2015); Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178 (2004).  

The Veteran's service treatment records (to include his Army National Guard service) indicate that he reported a history of stomach ulcer in 1964, with hospitalization at an identified private hospital for "high content of stomach acid."  During his July 2011 VA examination, the Veteran reported a history of gastroesophageal reflux with an onset in 1965.  The Veteran is competent to report the existence of such gastrointestinal symptoms, as well as a history of hospitalization.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
The July 2011 VA examination report from Dr. M.U., and her May 2014 opinion, show that she has concluded that the Veteran's gastroesophageal reflux pre-existed his service.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).  There is no competent, countervailing opinion of record.  The Board therefore finds that there is therefore clear and unmistakable evidence to show that the Veteran's gastroesophageal reflux preexisted service.
  
The next issue is whether there is clear and unmistakable evidence that that the Veteran's gastroesophageal reflux was not aggravated by service.  Wagner, 370 F.3d at 1096. 

There is no evidence of complaints, treatment, or a diagnosis involving gastrointestinal symptoms during service.  A gastrointestinal disorder was not shown upon separation from active duty service, or in an August 1979 ANG examination report, which is dated over four years after active duty service.  The earliest post-service medical evidence of the existence of  gastrointestinal symptoms is dated in 1998, at which time the Veteran reported a two-day history of abdominal pain after eating potatoes and chili.  This is about 23 years after separation from service.  In addition, the May 2014 VA opinion weighs against the claim.  This opinion is considered highly probative as the examiner summarized the Veteran's relevant service treatment records and post-service medical history, and based the opinion on a review of the claims file, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent, countervailing opinion of record.  Given the foregoing, the Board finds that the claims files contain clear and unmistakable evidence that the Veteran's preexisting gastrointestinal disorder (GERD) was not aggravated by his service.  See 38 U.S.C.A. § 1111; Cotant.  Accordingly, the claim must be denied.

In reaching this decision, the Board has considered the possibility of secondary service connection.  See 38 C.F.R. § 3.310; Schroeder v. West, 212 F.3d 1265, 1271   (Fed. Cir. 2000).  However, the Veteran's only service-connected disabilities are bilateral hearing loss, and tinnitus.  The Board has determined that gastroesophageal reflux pre-existed the Veteran's service.  There is no competent evidence to show that the Veteran's hearing loss, or tinnitus, have caused or aggravated his GERD.  The Board further points out that there is no competent evidence of record to show that a baseline level of severity of GERD has been established by the medical evidence, and that service connection may not be granted under the current version of 38 C.F.R. § 3.310 without such a baseline.  Accordingly, service connection on the basis of secondary service connection is not warranted for the claimed disability.  Id.   

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that a gastrointestinal disability was caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical records have been discussed. The Board has determined that the Veteran's GERD is not related to his service, and that it was not caused or aggravated by a service-connected disability.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that the claimed condition was caused by service, and/or that they were caused or aggravated by a service-connected disability. 

There is no indication that the Veteran is competent to diagnose the claimed condition, or to link any current diagnosis to his service, or to a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.




The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. The Veteran was notified of the criteria for establishing service connection and/or increased ratings, the evidence required, and his and VA's respective duties for obtaining evidence, in letters dated in November 2007, February, May, and October of 2008, and June 2011.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  These matters were then readjudicated as recently as February 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained. 

In January 2014, the Board remanded the service connection claim.  The Board directed that the Veteran's claims file be returned for review by the examiner who performed the Veteran's July 2011 VA "esophagus and hiatal hernia" examination, and that the examiner should provide a nexus opinion as to whether it is at least as likely as not that the Veteran's pre-existing gastroesophageal reflux was aggravated by his service.  In May 2014, this was done.  

Concerning the Veteran's examination, the Veteran's former representative asserted that the Veteran's examination was inadequate.  See e.g., statements received in July 2006 and August 2011 (substantive appeal).  No specific complaints were provided.  Id.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the July 2011 examination report shows that the examiner reviewed the Veteran's claims file and medical history, recorded his current complaints, conducted an appropriate examination.  Together with the May 2014 opinion, the Board finds that the examiner rendered appropriate findings and diagnoses that are consistent with the remainder of the evidence of record.  This examination report and the May 2014 opinion are therefore considered to be adequate for adjudication of the claim.  

In reaching its decision, as previously discussed, the Board has considered the possibility of secondary service connection.  See 38 C.F.R. § 3.310; Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  The Board acknowledges that the VA examiner's rationales addressed aggravation of a pre-existing condition, but that they did not address the possibility of causation or aggravation of a gastrointestinal disorder by a service-connected condition.  However, with regard to the duty to assist, although the examiner did not provide a secondary service connection opinion, such an opinion is not required, as the evidence is adequate to make a decision on the claim.  Barr, 21 Vet. App. at 311.  Briefly stated, the Veteran's only service-connected disabilities are bilateral hearing loss, and tinnitus, and there is no competent evidence associating either of these disabilities with a gastrointestinal disorder.  Therefore, no additional development is warranted.  Id.   

Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Service connection for a gastrointestinal disability is denied.


REMAND

With regard to the claims for increased ratings for service-connected hearing loss, and tinnitus, and entitlement to a TDIU, these issues are "inextricably intertwined" and must be decided together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

The most recent audiometric examination report of record is dated in March 2015.  Although this report contains some minimal discussion as to the effects of the Veteran's hearing loss on his daily functioning and ability to work, it does so only by reporting the Veteran's complaints; it does not include a discussion of the examiner's assessment of the impact of the Veteran's hearing loss on his ability to work/employability.  Given the foregoing, on remand, a supplemental opinion should be obtained as to the examiner's assessment of the impact of the Veteran's hearing loss on his ability to work, and whether his hearing loss results in a marked interference with employment, or causes him to be unable to secure or maintain substantially gainful employment.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The Board notes that the issues on appeal include entitlement to a TDIU, and that the increased rating issue for hearing loss is deemed to include the issue of a referral for an extraschedular evaluation.  Thus, the opinion should encompass both standards.   See 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2015); Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Furthermore, as the claim for TDIU includes the effects of the Veteran's service-connected tinnitus, and as tinnitus (which is evaluated at the maximum 10 percent rating provided for by law) is commonly evaluated together with hearing loss, the examiner should include an opinion as to the effect of the Veteran's tinnitus on his employability in accordance with 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file for review by the audiologist who performed the Veteran's March 2015 VA audiometric disability benefits questionnaire (P.J., M.S., CCC-A).  The claims file must be made available to and reviewed by the audiologist in conjunction with the examination, and the audiologist must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.

a)  The audiologist must describe the functional effects of the Veteran's hearing loss disability, including on his occupational functioning and daily activities.  The audiologist should be specifically asked whether it is at least as likely as not that the Veteran's hearing loss results in a marked interference with employment. 

b) Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but with regard to his education level, the audiologist should state whether it is at least as likely as not that either of the Veteran's service-connected disabilities (hearing loss and tinnitus) alone, or in concert, have precluded him from engaging in substantially-gainful employment?

Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the audiologist cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation stating why this is so.  In so doing, the audiologist shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  If the audiologist who conducted the March 2015 VA audiometric DBQ is no longer available, a new VA audiometric examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the audiologist.  All indicated studies/tests should be performed and all findings should be reported in detail.

3.  If appropriate, refer the extraschedular evaluation issue to the Director, Compensation Service for extra-schedular consideration.

4.  Readjudicate the issues on appeal.  If any of the decisions remains adverse to the appellant, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


